Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Craig Rudy Reynolds, Appellant                        Appeal from the 220th District Court of
                                                      Bosque County, Texas (Tr. Ct. No. CR
No. 06-15-00130-CR        v.                          14998).   Opinion delivered by Justice
                                                      Burgess, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Craig Rudy Reynolds, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED MAY 13, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk